UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5184



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROLAND FRANK HALL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-05-116)


Submitted:   April 28, 2006                   Decided:   May 11, 2006


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Benjamin Bryant, CAREY, SCOTT & DOUGLAS, PLLC, Charleston, West
Virginia, for Appellant. Charles T. Miller, Acting United States
Attorney, Joanne Vella Kirby, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Roland Frank Hall pled guilty to a violation of 18 U.S.C.

§   1029(a)(1)         (2000)     and     was       sentenced       to   twenty     months’

imprisonment.       He appeals, contending the sentence imposed by the

district court was unreasonable.

               At the sentencing hearing, the district court sustained

Hall’s objections to the calculations contained in the presentence

report   (“PSR”)        and     granted       the     Government’s       U.S.    Sentencing

Guidelines Manual § 5K1.1 (2004) motion for downward departure,

based on Hall’s substantial assistance to authorities.                            Following

these adjustments to the PSR, the advisory guidelines provided for

4 to 10 months’ imprisonment.                  The district court, commenting on

Hall’s history of thievery of various kinds and previous “extremely

lenient[]”       treatment       by     the    courts,       regarded     the     range   of

imprisonment as insufficient to provide adequate deterrence and

provide protection for the public from future crimes by Hall.

Thus,    the     court    sentenced        Hall       to    a    twenty-month      term   of

imprisonment.

            In imposing a sentence post-United States v. Booker, 543

U.S. 220 (2005), district courts must (1) properly calculate the

sentence       range     recommended           by     the       Sentencing      Guidelines;

(2) determine whether a sentence within that range and within

statutory limits serves the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005), and, if not, select a sentence


                                              - 2 -
that does serve those factors; (3) implement mandatory statutory

limitations; and (4) articulate the reasons for selecting the

particular sentence, especially explaining why a sentence outside

of the Sentencing Guideline range better serves the relevant

sentencing purposes set forth in § 3553(a).             United States v.

Green, 436 F.3d 449, 455-56 (4th Cir. 2006); see United States v.

Moreland, 437 F.3d 424, 432 (4th Cir. 2006).

            We find that the district court complied with these

directives in imposing Hall’s sentence. Accordingly, we affirm the

district court’s judgment.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -